Citation Nr: 0510180	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-15 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to service connection for a bilateral 
shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, dated in August 2002 and December 2003, that, in 
pertinent part, denied the above claims.

In February 2005, the veteran testified at a video-conference 
hearing over which the undersigned Veterans Law Judge 
presided.


FINDING OF FACT

A bilateral knee disorder, bilateral hip disorder, and 
bilateral shoulder disorder did not have their onset during 
active service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
bilateral knee disorder have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002);  38 C.F.R. § 3.303 (2004). 

2.  The criteria for entitlement to service connection for a 
bilateral hip disorder have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002);  38 C.F.R. § 3.303 (2004). 

3.  The criteria for entitlement to service connection for a 
bilateral shoulder disorder have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002);  38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in November 2001, January 2003, 
April 2003, September 2003, and May 2004.  By means of these 
letters, he was told what was required to successfully 
establish service connection and of his and VA's respective 
responsibilities in terms of obtaining information and 
evidence.  He was also asked to submit pertinent information 
and/or evidence to the RO.  

The veteran's claims of entitlement to service connection for 
a bilateral knee disorder and hip disorders were initially 
denied by the RO in August 2002.  His claim for service 
connection for a bilateral shoulder disorder was initially 
denied by the RO in December 2003.  He was provided requisite 
notice prior to initial adjudication of each claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's service medical records and post-service 
treatment records relevant to the issues decided herein have 
been obtained, as discussed below.  Pursuant to the veteran's 
assertions of in-service treatment for his claimed disorders, 
in June 2003, the RO requested morning reports from the 
veteran's unit and from the Stuttgart Army Hospital from 
April 1962 to September 1962.  As the veteran had provided 
limited specificity regarding his unit, additional 
information was not found.  He reported that the private 
doctor (Dr. Lucky) who treated him shortly after his 
separation from service was deceased.  There is no indication 
of any additional, relevant records that the RO failed to 
obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, a VA examination is not 
indicated because the evidentiary record does not establish 
that the veteran had any shoulder, knee, or hip problems 
during service or that he underwent cortisone injections in 
service, as discussed in more detail below.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.





Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Presumptive service connection is provided for arthritis 
which becomes manifest to a compensable degree within one 
year from the date of separation from active service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service medical records are negative for any 
complaints or findings of a bilateral knee, bilateral hip, or 
bilateral shoulder disorder.  A report of medical examination 
conducted in September 1963 at the time of the veteran's 
separation from service shows that upon clinical evaluation, 
his upper and lower extremities were normal.  An associated 
report of medical history shows that he reported that he had 
never had swollen or painful joints; bone, joint or other 
deformity; lameness; painful or "trick" shoulder; "trick" 
or locked knee; or arthritis or rheumatism.

Subsequent to service, VA outpatient treatment records dated 
from September 1999 to March 2002 show that the veteran had 
been treated intermittently for symptoms associated with mild 
neck and shoulder pain, likely from the neck with possible 
nerve impingement.

A lay statement from a fellow serviceman of the veteran, 
dated in March 2002, stated that the veteran's duty during 
service included hauling laundry and mail from Stuttgart 
every day.  It was noted that the veteran developed shoulder 
and hip problems, had gone to sick call, and eventually to a 
hospital in Stuttgart where he was given shots.  The 
serviceman indicated that that he recalled the veteran 
reporting pain at the time and drove him to the hospital one 
occasion.

A lay statement from the veteran's sister dated in March 2003 
shows that she indicated recalling that the veteran's duty 
during service included driving a military truck and 
delivering mailbags and laundry bags which caused him 
problems with his legs and shoulder.  She added that due to 
his problems in service, he received regular cortisone shots 
in Stuttgart, and that since that time, he had constant and 
progressive problems with his legs and shoulder.

A VA medical record dated in October 2003 shows that the 
veteran reported having received cortisone injections while 
in service when he had reported shoulder pains.  He also 
reported that over the years, he had developed hardening of 
the muscles at the areas of the injections.  It was 
discovered that the veteran had myositis ossificans, 
hardening of the muscles, secondary to ossification in the 
muscles.  He had this in the upper arms and legs, 
bilaterally.  He was evaluated and indicated that this was 
contributing to his decreased range of motion in the shoulder 
and legs, causing him discomfort.  The physician concluded 
that it was more probable than not that the shoulder problem 
was a result of receiving cortisone injections repeatedly in 
the area while in the service.

Another VA medical record dated in October 2003 shows that 
the veteran was said to have myositis ossificans with minimal 
trauma.  He reported that he had received steroid injections 
into his shoulders when in Germany while on active duty.  The 
physician added that these injections may have led to the 
extensive ossification he currently had around his shoulders.

VA outpatient treatment records dated from May 2002 to August 
2004 show that the veteran received intermittent treatment 
for symptoms associated with myositis ossificans of the 
shoulders and greater bilateral trochanteric bursitis.

During his February 2005 video-conference hearing, the 
veteran testified that the symptoms associate with his 
bilateral knee, hip, and shoulder disorders stemmed from his 
jumping in and out of trucks during service and from 
subsequent cortisone injections to the shoulders received 
during service.  He added that he received treatment from a 
private physician in 1963 (who had since passed away), but 
that he had not received any other treatment until 2001 when 
he was treated at a VA medical center.  He said that he had 
no treatment for his knees during service, but received 
cortisone injections in his hips and shoulders.  He denied 
continual symptoms associated with his knees, hips, and 
shoulders since his separation from service; rather, he said 
that it started getting worse during the past 2 to 4 years.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for a bilateral knee, 
bilateral hip, and bilateral shoulder disorder.  

The veteran's service medical records are negative for any 
evidence of a knee, hip, or shoulder disorders; however, he 
has reported that he had pain in these joints during service 
and underwent cortisone injections.  The first medical 
evidence of the presence of these conditions was shown in VA 
treatment records dated in 2001, approximately 38 years 
following the veteran's separation from service.  At his 
personal hearing in February 2005, he denied any continuity 
of symptomatology.

The Board finds that the veteran's history, as well as the 
statements from his sister and fellow servicemember, of in-
service symptomatology and cortisone injections are not 
credible.  Examination of the veteran's upper and lower 
extremities was normal on separation examination in September 
1963.  He specifically denied ever having any joint problems, 
including of the shoulders and knees, at that time.  
Therefore, the contentions of in-service knee, shoulder, and 
hip symptomatology and cortisone injections are outweighed by 
the medical evidence, particularly the September 1963 
separation examination report, which effectively ruled out 
the presence of these disabilities, as well as the veteran's 
contemporaneous statements made at that time.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that 
interest in the outcome of a proceeding may affect the 
credibility of testimony).  The medical evidence and in-
service, contemporaneous statements by the veteran are found 
more probative to the issue on appeal.  The lack of 
documented treatment for any knee, shoulder, or hip 
symptomatology for nearly 38 years after the veteran's 
separation from active service also preponderates against a 
finding that he had chronic knee, shoulder, or hip disorders 
during service.  

The Board has considered the October 2003 VA examiners' 
opinions wherein they stated that the veteran's myositis 
ossificans of the shoulders was a result of receiving 
cortisone injections while in service.  However, these 
examiners relied on history as related by veteran, which, as 
discussed above, is not shown to be supported by any 
objective medical evidence.  Accordingly, their diagnoses can 
be no better than the facts alleged by the veteran. Coghill 
v. Brown, 8 Vet. App. 342 (1995); Swann v. Brown, 5 Vet. App. 
229 (1993).  Because they relied upon the veteran's account 
of his medical history which is not borne out by the service 
medical records, their medical opinions were based on an 
inaccurate factual premise and have no probative value. 

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for a bilateral knee, bilateral hip, and 
bilateral shoulder disorder.  Since the preponderance of the 
evidence is against the 



claims, the benefit-of-the-doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 1 
Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).
 

ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for a bilateral hip 
disorder is denied.

Entitlement to service connection for a bilateral shoulder 
disorder is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


